DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 17-25 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly render obvious the invention provided by the independent claims. The closest prior arts considered on the record are Satoh (US 2008/0104967), Takayama et al. (US 2011/0173995), Ishizaki (US 6,475,935) and Ball-DiFazlo (US 2011/0126553). Satoh discloses a regenerative refrigerator (1) comprising: a two-stage cold head (1) comprising a first-stage cooling stage (23) and a first-stage cylinder (2), the first-stage cooling stage provided around a low temperature end of the first-stage cylinder (see fig. 1), a second-stage cooling stage (33) and a second-stage cylinder (3), the second-stage cooling stage provided around a low temperature end of the second-stage cylinder (see fig. 1; ¶ 0048), the first-stage cylinder and second cylinder extending along an axial direction of the cold head from the low temperature end to a high temperature end, opposite to the low temperature end, of the first-stage cylinder and second cylinder, respectively (see fig. 1, ¶ 0044-0054): and a first-stage regenerator material and a second-stage regenerator material arranged in the first and second stage cylinders, the first-stage regenerator material comprising a laminated structure and second stage cold accumulator 2 shot. A high temperature side regenerator material 32A of the first layer is filled with Bi prepared by crushing bulk or spherical Bi (see ¶ 0046-0047; fig. 1). Takayama discloses a regenerative refrigerator comprising: a cold head (140/180, fig. 1); and a regenerator material (150) arranged in the cold head, the regenerator material comprising a laminated structure (¶ 0046) comprising a plurality of porous metal layers (150, see fig. 2, 3; ¶ 0045-0059) laminated along a laminating direction (see fig. 2-4) and each porous metal layer extending along a plane perpendicular to the laminating direction (see fig-4), the laminating direction is parallel to an axial direction of the cold head (see fig. 2-4) wherein each porous metal layer (150) of the laminated structure comprises a metal mesh or metal plate provided with a plurality of holes to allow gas to pass through the laminated structure along the laminating direction (¶ 0054-0059; fig. 2, 3, 4, 5), wherein each porous metal layer of the laminated structure includes a base material made of metal (copper) (See at least ¶ 0047). The prior arts, however, fails to anticipate or fairly render obvious of the independent claims specifically the limitation “a first-stage regenerator material arranged in the first-stage cylinder, the first-stage regenerator material comprising a laminated structure comprising a plurality of first porous metal layers layered along a laminating direction from the high temperature end to a first axial position between the high temperature end and the low temperature end of the first-stage cylinder and a plurality of second porous metal layers layered along the laminating direction from the first axial position to a second axial position, closer to the low temperature end than the first axial position, of the first-stage cylinder, each of the first and second porous metal layers being extending along a plane perpendicular to the laminating direction, the laminating direction is parallel to the axial direction of the cold head” as recited in claim 1 and 8; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763